Exhibit 10.3
FORBEARANCE AND AMENDMENT AGREEMENT
     THIS FORBEARANCE AND AMENDMENT AGREEMENT (this “Agreement”) is made as of
September 3, 2009, by and among TMR DRILLING CORPORATION, a Texas corporation
(the “Borrower”), THE MERIDIAN RESOURCE CORPORATION, a Texas corporation
(“Meridian”), THE MERIDIAN RESOURCE & EXPLORATION LLC, a Delaware limited
liability company (“TMR Exploration,” and collectively with the Borrower and
Meridian, the “CIT Credit Parties”) and THE CIT GROUP/EQUIPMENT FINANCING, INC.
(“CIT”), in its capacity as Administrative Agent and Lender under the CIT Credit
Agreement (as defined below).
RECITALS:
     WHEREAS, the Borrower and CIT have entered into that certain Credit
Agreement dated as of May 2, 2008 (the “CIT Credit Agreement”);
     WHEREAS, pursuant to that Guaranty dated as of May 2, 2008, Meridian and
TMR Exploration have guaranteed the full and prompt payment of all Obligations
of Borrower under the CIT Credit Agreement and the other Loan Documents (as
defined in the CIT Credit Agreement);
     WHEREAS, as of the date hereof certain Events of Default as set forth in
Appendix I to this Agreement (the “Designated Events of Default”) have occurred
and are continuing, or are anticipated to occur, under the CIT Credit Agreement
and the other Loan Documents, including Events of Default arising as a result of
“Defaults” under and as defined in the Working Capital Loan Agreement (as
defined below), by and among Meridian, the Guarantors (as defined therein),
Fortis Capital Corp. (“Fortis”) as Administrative Agent, and the lenders from
time to time party thereto (the “Lenders”);
     WHEREAS, the CIT Credit Parties acknowledge and agree that as a result of
the occurrence of the Designated Events of Default, CIT is entitled to declare
all Obligations under the CIT Credit Agreement and the other Loan Documents to
be immediately due and payable, to seek immediate payment in full of such
Obligations, and to exercise all of its rights and remedies with respect thereto
under the Loan Documents;
     WHEREAS, the CIT Credit Parties, Fortis and certain of the other parties to
the Working Capital Loan Agreement have entered into that Forbearance and
Amendment Agreement dated as of the date hereof (the “Bank Group Forbearance
Agreement”), pursuant to which Fortis and certain of the Lenders have agreed to
forbear from exercising rights and remedies under the Working Capital Loan
Documents on the terms and conditions set forth in the Bank Group Forbearance
Agreement; and
     WHEREAS, the CIT Credit Parties have requested that CIT forbear from
accelerating the Obligations under the CIT Credit Agreement and the other Loan
Documents, from taking present action to collect payment in full of such
Obligations and from exercising any other rights and remedies under the Loan
Documents with respect to the Designated Events of Default, and CIT has agreed
to do so under the terms and conditions set forth in this Agreement.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
each of CIT and the CIT Credit Parties agrees as follows:
     1. Definitions. Capitalized terms defined in the preamble and the Recitals
section of this Agreement are incorporated herein by this reference and are used
herein as so defined. Capitalized terms used and not defined in this Agreement
shall have the meanings assigned to such terms in the CIT Credit Agreement. This
Agreement is a Loan Document as defined in the CIT Credit Agreement.
     2. Agreement to Forbear.
     (a) Forbearance. During the period (the “Forbearance Period”) commencing on
the Effective Date (as defined in Section 10 below) and ending on the earlier to
occur of: (i) 5:00 p.m. (Central Time) on the earlier of (x) the date which is
91 days following the Effective Date, or (y) December 4, 2009; or (ii) the date
that any CIT Forbearance Default (as defined in Section 11 below) occurs, and
subject to the other terms and conditions of this Agreement, CIT agrees that it
will forbear from exercising any right or remedy under the CIT Credit Agreement
and the other Loan Documents arising as a result of the Designated Events of
Default in consideration of the CIT Credit Parties’ agreements, covenants,
releases and waivers contained in this Agreement. Upon the expiration or
termination of the Forbearance Period: (x) such forbearance shall automatically
terminate, and (y) CIT shall be entitled to exercise any and all of its rights
and remedies under this Agreement, the CIT Credit Agreement and the other Loan
Documents without further notice.
     (b) No Extension. The CIT Credit Parties agree that CIT shall have no
obligation to extend the Forbearance Period.
     (c) No Waiver, Restatement or Amendment. Notwithstanding CIT’s agreement to
forbear set forth in Section 2(a) above: (i) such forbearance by CIT is not
intended to and shall not constitute, and shall not be construed or interpreted
to constitute, a waiver of the Designated Events of Default, or of any other
default which may now or hereafter exist under the Loan Documents; (ii) this
Agreement and such forbearance by CIT shall not constitute a restatement or
novation of the indebtedness evidenced by the Note and the other Loan Documents;
and (iii) this Agreement and such forbearance by CIT shall not constitute an
amendment or modification of the Loan Documents, except as expressly provided
for herein. Except as expressly provided for herein, (x) the terms and
conditions of the CIT Credit Agreement and any other Loan Document are and shall
remain in full force and effect, and the same are hereby ratified and confirmed
by the CIT Credit Parties in all respects, and (y) CIT reserves all rights,
privileges and remedies granted under the CIT Credit Agreement and the other
Loan Documents, this Agreement and any other contract or instrument between any
CIT Credit Party and CIT, and such rights, privileges and remedies may, at CIT’s
sole election, be exercised at any time and from time to time and without
notice, except to the extent notice is required (and is not waived) under the
Loan Documents.

2



--------------------------------------------------------------------------------



 



     (d) No Future Loans. The CIT Credit Parties acknowledge that nothing in
this Agreement shall be construed as creating any obligation whatsoever on the
part of CIT to make any Loans or other extensions of credit to or for the
benefit of any of the CIT Credit Parties.
     3. Outstanding Indebtedness. The CIT Credit Parties hereby acknowledge and
confirm that (i) the outstanding principal balance under the Note as of the date
of this Agreement is $7,647,483.77; (ii) the payment of such amount is not
subject to any defenses, counterclaim, recoupment or offset of any kind, and
(iii) interest under the Note has been paid through September 2, 2009.
     4. Interest Rate. Without limiting the rights of CIT under the CIT Credit
Agreement and regardless of whether the Designated Events of Default continue to
exist, the CIT Credit Parties agree that during the Forbearance Period interest
shall accrue on the outstanding principal amount of the Loan at the Default Rate
specified in Section 2.05(b) of the CIT Credit Agreement, and the CIT Credit
Parties agree to pay such interest at the Default Rate.
     5. Forbearance Fee. In consideration of the agreements set forth herein,
CIT shall be entitled to a forbearance fee of 0.75% of the aggregate outstanding
Obligations of the Borrower under the CIT Credit Agreement after application of
the CIT Paydown (as defined in Section 8(a) below) (the “Forbearance Fee”).
     6. Amendments to the CIT Credit Agreement. The CIT Credit Parties and CIT
agree that the CIT Credit Agreement will be amended as follows:
     (a) The definition of “Borrower” in Section 1.01 is hereby amended to read
as follows:
     “Borrower” means each of (i) TMR Drilling Corporation, (ii) The Meridian
Resource Corporation and (iii) The Meridian Resource & Exploration LLC, and
shall include all three collectively.
     (b) The definition of “Working Capital Loan Agreement” in Section 1.01 is
hereby amended to read as follows:
     “Working Capital Loan Agreement” means that certain Amended and Restated
Credit Agreement, dated as of December 23, 2004, among TMR, as Borrower, the
lenders from time to time parties thereto, Fortis Capital Corp., as
Administrative Agent, sole Lead Arranger, and Bookrunner, Comerica Bank, as
Syndication Agent, and Union Bank of California, N.A., as Documentation Agent,
as amended from time to time, including by that certain First Amendment to
Credit Agreement dated as of February 25, 2008, and that certain Second
Amendment to Credit Agreement dated December 19, 2008.

3



--------------------------------------------------------------------------------



 



     (c) The definition of “Working Capital Loan Documents” in Section 1.01 is
hereby amended to read as follows:
     “Working Capital Loan Documents” means the “Loan Documents” as defined in
the Working Capital Loan Agreement and shall include that Forbearance and
Amendment Agreement dated as of September 3, 2009, by and among The Meridian
Resource Corporation, a Texas corporation, the Guarantors party thereto, the
several banks, financial institutions and other entities from time to time
parties to the Working Capital Loan Agreement and Fortis Capital Corp., as
administrative agent.
     (d) Section 4.01(q)(ii) is hereby amended by inserting the words “of
Borrower” after the word “Debt” and before the words “which remain” in the
second line thereof.
     (e) Reporting Requirements. In addition to the reporting and notification
requirements set forth in Section 5.03, the CIT Credit Parties shall furnish to
CIT:
     (i) within 45 days after the end of each calendar month commencing
September 15, 2009, for July, 2009, an unaudited balance sheet and income
statement for such month (i.e. July, 2009) and projections for the month in
which delivery thereof is made (i.e. September, 2009) in the same form as the
financial information furnished to Fortis on April 15, 2009, including a
variance analysis comparing actual results to budgets delivered pursuant to
clause (iv) below with explanations as to material variances;
     (ii) within 20 days of the end of each calendar month commencing
September 20, 2009, for August, 2009, a monthly liquidity report for such month
(i.e. August, 2009) which shall include information on accounts receivable aging
and accounts payable aging, and a list of the cash balances of Meridian and its
Subsidiaries;
     (iii) on the 15th and last day of each calendar month, commencing
September 15, 2009, a status report on the transactions described in Section
10(a) of the Bank Group Forbearance Agreement; and
     (iv) no later than ten (10) days prior to the first Business Day of each
month, a cash flow budget, approved by Fortis, for the three-month period
commencing with such month, and on or before Friday of each week, a
budget-to-actual report for the previous week.
     7. Acknowledgments by CIT. CIT acknowledges and agrees as follows:
     (a) The policies of insurance required to be obtained and maintained by the
Borrower under Section 5.01(d) of the CIT Credit Agreement and Section 8 of that
Security Agreement dated as of May 2, 2008, by Borrower in favor of CIT (the
“TMR Security Agreement”) have been prior to the date hereof, and, if otherwise
acceptable to

4



--------------------------------------------------------------------------------



 



CIT, may in the future be, obtained and maintained directly or through one or
more affiliates, subsidiaries or lessees of the Collateral (as defined in the
TMR Security Agreement), including without limitation Orion Drilling Company,
LLC (“Orion”).
     (b) The security interest granted to Orion in the Collateral (as defined in
the TMR Security Agreement) pursuant to that Security Agreement dated as of
September 3, 2009, among Borrower, TMR Exploration and Orion (the “Orion
Security Agreement”) to secure the Liabilities (as defined in the Orion Security
Agreement) is, subject strictly to the terms of that Intercreditor and
Subordination Agreement dated as of September 3, 2009, by and among Orion, CIT
and the CIT Credit Parties (the “Intercreditor Agreement”), a permitted
encumbrance on the Collateral.
     (c) The incurrence by Borrower of Debt under the Working Capital Loan
Documents is permitted Debt under the terms of the CIT Loan Documents.
     8. Payments by the Borrower.
     (a) On or before the Effective Date, the CIT Credit Parties shall pay to
CIT (i) the Forbearance Fee in the amount of $49,856.13, and (ii) a prepayment
to CIT in the amount of $1,000,000 (the “CIT Paydown”), to be applied to the
principal amount outstanding under the CIT Credit Agreement as provided in
Section 8(d) below.
     (b) During the Forbearance Period, the CIT Credit Parties shall continue to
make all payments of principal and interest, including interest at the Default
Rate, under the CIT Credit Agreement and the Note as and when such payments are
due.
     (c) So long as the CIT Paydown is made as provided in Section 8(a) above,
CIT agrees to waive (i) the provisions of Section 2.04(a) of the CIT Credit
Agreement prohibiting voluntary partial prepayment of the Loan, and (ii) any
Breakage Costs, Prepayment Fee or similar charges in connection with the CIT
Paydown.
     (d) The CIT Paydown shall reduce the outstanding principal amount of the
Loan and shall be applied to the monthly installments of principal due under the
Note in reverse order beginning with installment 60. The monthly installment
payments of principal and interest under the Note in the amount of $196,247.50
each shall remain unchanged, except during any period when interest is payable
at the Default Rate, in which case the monthly installment payment amounts shall
be adjusted accordingly.
     9. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Agreement, the terms and provisions of the CIT Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Each CIT Credit Party and CIT agree that the
Loan Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each CIT Credit Party further expressly
acknowledges and agrees that CIT has a valid, non-avoidable, enforceable and
perfected security interest in and lien against each item of Collateral
described in the Collateral Documents and that such security interest and lien

5



--------------------------------------------------------------------------------



 



secures the payment Obligations and the performance of all other Obligations of
the CIT Credit Parties under the Loan Documents.
     (b) General Representations and Warranties. Each CIT Credit Party hereby
jointly and severally represents and warrants to CIT that (i) the execution,
delivery and performance of this Agreement has been duly authorized by all
requisite organizational action on the part of such CIT Credit Party and will
not violate the constituent organizational documents of such CIT Credit Party,
contravene any contractual restriction, any law, rule or regulation or court or
administrative decree or order binding on or affecting such CIT Credit Party or
result in, or require the creation or imposition of any lien, security interest
or encumbrance on any of the properties of such CIT Credit Party; (ii) this
Agreement has been duly executed and delivered by each CIT Credit Party and is
the legal, valid and binding obligation of each CIT Credit Party, enforceable in
accordance with its terms; (iii) subject to the existence of the Designated
Events of Default and the qualifications set forth in Appendix II to this
Agreement, the representations and warranties contained in the CIT Credit
Agreement and any Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (iv) except for the Designated Events of Default, no Default or
Event of Default under the CIT Credit Agreement has occurred and is continuing;
(v) except for the Designated Events of Default, such CIT Credit Party is in
full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Agreement, CIT is entitled
to exercise immediately its rights and remedies under the Loan Documents,
including, but not limited to, the right to accelerate the maturity of the
Obligations and enforce their rights and remedies under the Collateral
Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Agreement and hereby
ratifies and confirms its respective guarantee under the Guaranty dated as of
May 2, 2008 (the “Guaranty”) for the benefit of CIT. Each Guarantor hereby
represents and acknowledges that the execution and delivery of this Agreement
shall in no way diminish or modify its obligations as a Guarantor under the
Guaranty and shall not constitute a waiver by CIT of any of CIT’s rights against
such Guarantor.
     10. Conditions Precedent. This Agreement shall become effective upon the
date (the “Effective Date”) that CIT has received all of the following:
     (a) An executed copy of this Agreement;
     (b) An executed copy of the Bank Group Forbearance Agreement in form and
substance reasonably satisfactory to CIT;
     (c) An executed copy of the Intercreditor Agreement in form and substance
satisfactory to CIT;
     (d) Copies of the resolutions, in form and substance satisfactory to CIT,
(i) of the boards of directors of the CIT Credit Parties authorizing the
execution, delivery and

6



--------------------------------------------------------------------------------



 



performance of this Agreement and (ii) of the boards of directors of the CIT
Credit Parties and Orion authorizing the execution, delivery and performance of
the Intercreditor Agreement; and
     (e) Payment in immediately available funds of the Forbearance Fee and the
CIT Paydown.
     11. Termination of Forbearance Period. The Forbearance Period shall
terminate upon the occurrence of any of the following (each a “CIT Forbearance
Default”):
     (a) The occurrence of an Event of Default (other than the Designated Events
of Default) under the CIT Credit Agreement;
     (b) The occurrence of a Forbearance Default under, and as defined in, the
Bank Group Forbearance Agreement;
     (c) The failure by the Borrower or any other CIT Credit Party to perform
any covenant or otherwise comply with the terms of this Agreement; or
     (d) The commencement of litigation or legal proceedings by any creditor of
the CIT Credit Parties to collect Indebtedness due and owing by such CIT Credit
Party in an aggregate amount equal to or greater than $1.0 million.
     12. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Agreement, and no investigation by CIT or any closing shall affect the
representations and warranties or the right of CIT to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of CIT, on
the one hand, and the CIT Credit Parties, on the other hand, has been and shall
continue to be, at all times, that of creditor and debtor. Nothing contained in
this Agreement, any instrument, document or agreement delivered in connection
therewith or in the CIT Loan Documents shall be deemed or construed to create a
fiduciary relationship between the parties.
     (c) Expenses of CIT. The CIT Credit Parties agree to pay on demand all
reasonable costs and out-of-pocket expenses incurred by CIT in connection with
the preparation, negotiation, execution and enforcement of this Agreement and
any and all amendments, modifications, and supplements thereto, including,
without limitation, the reasonable costs and fees of CIT’s legal counsel, and
all costs and expenses incurred by CIT in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the

7



--------------------------------------------------------------------------------



 



remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no CIT Credit Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of CIT, and no other Person shall have any right, benefit or
interest under or because of the existence of this Agreement.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
CIT and each CIT Credit Party, and no waiver of any provision of this Agreement
or consent to any departure by any CIT Credit Party therefrom, shall in any
event be effective without the written concurrence of CIT. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
     (g) Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Agreement agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     (i) Further Assurances. Each CIT Credit Party agrees to execute such other
and further documents and instruments as CIT may request to implement the
provisions of this Agreement and to perfect and protect the liens and security
interests created by the CIT Credit Agreement and the other Loan Documents.
     (j) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (k) Release. EACH CIT CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL,
OR ANY PART OF ITS LIABILITY TO REPAY ANY OBLIGATIONS ARISING UNDER THE CIT
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM CIT. EACH CIT CREDIT PARTY HEREBY VOLUNTARILY
AND

8



--------------------------------------------------------------------------------



 



KNOWINGLY RELEASES AND FOREVER DISCHARGES CIT, ITS PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH CIT CREDIT PARTY
MAY NOW OR HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH ANY
“LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CIT CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF,
THIS AGREEMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH
SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABLITY OF CIT OR ANY OTHER RELEASED PARTY. EACH
CIT CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR
SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE
INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO
RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES
ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS, STATEMENTS,
REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR
ATTEMPTING TO COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER OBLIGATIONS OF A
CIT CREDIT PARTY TO A RELEASED PARTY. EACH CIT CREDIT PARTY AGREES TO INDEMNIFY
AND HOLD CIT HARMLESS FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS
PARAGRAPH. EACH CIT CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS IN THIS
PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES
OR DAMAGES TO EACH CIT CREDIT PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN
CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS
PARAGRAPH. EACH CIT CREDIT PARTY REPRESENTS AND WARRANTS TO CIT THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN OR

9



--------------------------------------------------------------------------------



 



OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST OF A CIT CREDIT PARTY IN ANY
RELEASED MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL
AND COMPLETE RELEASE OF EACH CIT CREDIT PARTY’S CLAIMS WITH RESPECT TO ALL SUCH
MATTERS. THE PROVISIONS OF THIS SECTION 12(k) AND THE REPRESENTATIONS,
WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES, DISCHARGES, COVENANTS,
AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A MATERIAL
CONSIDERATION FOR AND INDUCEMENT TO CIT’S ENTERING INTO THIS AGREEMENT, (B) DO
NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR
LIABILITY OF CIT TO A CIT CREDIT PARTY OR ANY OTHER PERSON, (C) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY, WRONGDOING,
OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF CIT TO A CIT CREDIT PARTY
OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS EVIDENCE AGAINST CIT BY A CIT
CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
     (l) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN CIT AND ANY CIT CREDIT PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AGREEMENT. INSTEAD, ANY
DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (m) Submission to Jurisdiction. Each CIT Credit Party agrees that all
disputes among them and CIT arising out of, connected with, related to, or
incidental to the relationship established between them in this Agreement,
whether arising in contract, tort, equity, or otherwise, shall be resolved only
by the courts of the State of New York, the federal courts sitting in the
Southern District of New York, and appellate court from any thereof. Each CIT
Credit Party waives in all disputes any objection that any of them may have to
the location of the court considering the dispute which court shall have been
chosen in accordance with the foregoing.
     (n) Loan Documents. This Agreement shall constitute a Loan Document.
     (o) Final Agreement. THIS AGREEMENT, THE CIT CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED. NONE OF THE
LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,

10



--------------------------------------------------------------------------------



 



RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CIT CREDIT PARTY AND
CIT.
[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first written above.

            THE CIT CREDIT PARTIES:

THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       TMR DRILLING CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       THE MERIDIAN RESOURCE & EXPLORATION LLC
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President  

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



            THE CIT GROUP/EQUIPMENT FINANCING, INC.
      By:   /s/ C. Graham Sones       Name:   C. Graham Sones       Title:  
Director    

 



--------------------------------------------------------------------------------



 



Appendix I
Designated Events of Default
     1. An Event of Default under Section 6.01(b) of the CIT Credit Agreement
and Section 14 of the TMR Security Agreement occasioned by the failure to
include the Debt under the Working Capital Loan Documents on Schedule 5.02(b) to
the CIT Credit Agreement, which was represented to be a complete and accurate
list of all Debt outstanding as of the date thereof.
     2. An Event of Default under Section 6.01(d) of the CIT Credit Agreement
and Section 14 of the TMR Security Agreement occasioned by the failure to
provide financial statements with the accompanying certifications and opinions
of approved independent public accountants as required under Section 5.03(c) of
the CIT Credit Agreement for the Borrower’s fiscal year ended December 31, 2008.
     3. Events of Default under Section 6.01(d) of the CIT Credit Agreement and
Section 14 of the TMR Security Agreement occasioned by the failure to have
provided through the date of this Agreement (i) financial statements and other
information of or related to the Borrower required under Section 6 of the TMR
Security Agreement, (ii) insurance for the Equipment in the coverages and on the
terms required under Section 8 of the TMR Security Agreement, and (iii) Site
Location Notices with respect to the Equipment as required under Sections 7 and
10 of the TMR Security Agreement (for avoidance of doubt, any failures after the
date of this Agreement to provide financial and other information of or related
to the Borrower under Section 6 of the TMR Security Agreement, insurance on the
Equipment as required under Section 8 of the TMR Security Agreement and Site
Location Notices with respect to the Equipment as required under Sections 7 and
10 of the TMR Security Agreement are not, and shall not be deemed to be,
Designated Events of Default).
     4. Events of Default under Section 6.01(e) of the CIT Credit Agreement and
Section 14 of the TMR Security Agreement occasioned by the occurrence of the
following “Defaults” under and as defined in the Working Capital Loan Documents:

  a.   Failure to deliver additional or amended Security Documents upon the
occurrence of an Event of Default in accordance with Section 7.9(d) of the
Working Capital Loan Agreement.     b.   As of the end of each of Meridian’s
fiscal quarters ended December 31, 2008, March 31, 2009 and June 30, 2009, and
Meridian’s fiscal quarter ending September 30, 2009, failure to maintain a ratio
of consolidated current assets of Meridian and its Subsidiaries to consolidated
current liabilities of Meridian and its Subsidiaries (in each case, as adjusted)
of at least 1.0 to 1.0 in accordance with Section 8.1(e) of the Working Capital
Loan Agreement.     c.   Violation of Section 9(e) of the Working Capital Loan
Agreement due to the occurrence of certain defaults under the Hedging Agreements
(as defined in the Working Capital Loan Agreement) and the CIT Credit Agreement.

 



--------------------------------------------------------------------------------



 



  d.   Failure to eliminate Borrowing Base Deficiency as defined in the Working
Capital Loan Agreement described in that certain Notice of Deficiency dated
April 13, 2009 within ninety (90) days of April 30, 2009.     e.   Netting under
employee benefit plans, the net result of which was a stock repurchase by
Meridian.     f.   Failure to timely deliver financial statements and related
certificates for the fiscal year ended December 31, 2008, and each of the fiscal
quarters ended March 31, 2009 and June 30, 2009, as required under Section 7.1,
and the reports required under Section 7.2(c), of the Working Capital Loan
Agreement.     g.   Failure to provide timely notice of any of the foregoing to
the Lenders or the Administrative Agent under the Working Capital Loan
Agreement.

     5. An Event of Default under Section 6.01(f) of the CIT Credit Agreement
and Section 14 of the TMR Security Agreement occasioned by the failure of the
CIT Credit Parties to generally pay their debts as such debts become due.
     6. An Event of Default under Section 6.01(m) of the CIT Credit Agreement
and Section 14 of the TMR Security Agreement occasioned by the failure to
maintain in full force and effect, or the occurrence of events of default (if
any) under, the Equipment Lease and the Drilling Contract.
     7. Failure to provide timely notice of any of the foregoing to CIT.

 



--------------------------------------------------------------------------------



 



Appendix II
Qualifications to Current Reaffirmation of Representations and Warranties
     1. The representations in Section 4.01(h) of the CIT Credit Agreement are
qualified by noting the pendency of that arbitration proceeding initiated by
SWEPI, LP and Shell Oil Company (together, “Shell”) involving Shell’s claim for
indemnification for costs and expenses in connection with the Purchase and Sale
Agreement dated effective October 1, 1997 between Shell Western E&P Inc. and The
Meridian Resource Exploration Company and the Agreement and Plan of Merger dated
March 27, 1998 by and among the Borrower LOPI Acquisition Corp., Shell Louisiana
Onshore Properties, Inc, and Louisiana Onshore Properties, Inc.
     2. The representations in Section 4.01(q)(i) of the CIT Credit Agreement
and Section 2 of the TMR Security Agreement are qualified by noting the
subordinate security interest in the Collateral (as defined in the TMR Security
Agreement) granted to Orion Drilling Company, LLC (“Orion”) pursuant to that
Security Agreement dated as of September 3, 2009, among Borrower, TMR
Exploration and Orion (the “Orion Security Agreement”) to secure the Liabilities
(as defined in the Orion Security Agreement), which security interest is
permitted only to the extent that it remains subject strictly to the terms of
that Intercreditor and Subordination Agreement dated as of September 3, 2009, by
and among Orion, CIT and the CIT Credit Parties (the “Intercreditor Agreement”),
and, notwithstanding any representation, warranty, covenant or other provision
in this Agreement, the CIT Credit Agreement or the other Loan Documents to the
contrary, Orion’s subordinate security interest in the Collateral subject to the
Intercreditor Agreement shall not constitute an Event of Default under the CIT
Credit Agreement or the other Loan Documents.
     3. The representations in Section 4.01(q)(ii) of the CIT Credit Agreement
are qualified by noting the incurrence by Borrower of Debt under the Working
Capital Loan Documents, and, notwithstanding any representation, warranty,
covenant or other provision in this Agreement, the CIT Credit Agreement or the
other Loan Documents to the contrary, the existence of Debt under the Working
Capital Loan Documents shall in no event constitute an Event of Default under
the CIT Credit Agreement or the other Loan Documents.
     4. It is understood and agreed that it shall not be an Event of Default
under this Agreement, the CIT Credit Agreement or any other Loan Document if any
representation or warranty under or in connection with any Loan Document is
incorrect solely because of the amendment to the definition of “Borrower” as set
forth in Section 6(a) of this Agreement to include Meridian and TMR Exploration.
Nothing in this qualification, however, shall be deemed to limit the requirement
that, except as qualified by the existence of the Designated Events of Default
and the matters set forth in this Appendix II, all representations and
warranties in the Loan Documents (i) made by the Borrower shall be true and
correct as to the Borrower (as defined in the preamble of this Agreement), (ii)
made by the Guarantors shall be true and correct as to Meridian and TMR
Exploration, and (iii) made by the Loan Parties shall be true and correct as to
the Borrower, the Guarantors (as defined in the CIT Credit Agreement) and their
respective Subsidiaries (as defined in the CIT Credit Agreement), collectively.

 